Strahan, J.
This is an action for malicious prosecution. The plaintiff had a verdict for one hundred and fifty dollars, upon which judgment was entered, from which this appeal is taken. We have carefully examined the record, and are unable *122to find that the court below committed any error that is reviewable on this appeal. At the conclusion of plaintiff’s evidence the defendant moved for a nonsuit, which was refused, and this is assigned for error. In looking through the bill of exceptions it is difficult to find any evidence which would sustain or justify a verdict for the plaintiff; but all the evidence is not in the bill of exceptions, or at least it nowhere appears from the record that the evidence given upon the trial accompanies it. We are therefore unable to review the action of the court in refusing to grant a nonsuit. Unless the contrary is made to affirmatively appear by the record, we are bound to presume that there was evidence sufficient to authorize the verdict. The verdict conclusively settled all the issues made by the pleadings in favor of the plaintiff, and this court cannot review the findings of the jury upon those questions.
The appellant’s counsel relies upon his exception to the charge of the court, to the effect that the testimony of Anson Woods was not material, and therefore in law could not be perjury. The evidence which is in the bill of exceptions to which the instruction is supposed to refer is presented in such a manner that it is impossible for us to say whether it was material or not. It does not relate to any issue in the case, and if material, could only become so on some collateral inquiry. Whether it did become material in that way it is impossible for us to determine on the record before us.
The court fully and correctly instructed the jury as to the law on every point in the case, and while we might differ with the jury as to their conclusions of fact, we have no power to disturb the verdict for that reason.
Let the judgment of the court below be affirmed.